UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): October 6, 2014 GT ADVANCED TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-34133 03-0606749 (Commission File Number) (I.R.S. Employer Identification No.) 243 Daniel Webster Highway, Merrimack, New Hampshire 03054 (Address of principal executive offices) (603) 883-5200 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing GT Advanced Technologies Inc. (the “Company”) previously disclosed on a Current Report on Form 8-K dated October 6, 2014 that it intended to appeal The Nasdaq Stock MarketLLC’s (“Nasdaq”) decision to commence a delisting action against the Company based on the Company’s October6, 2014 voluntary petition for reorganization relief under chapter11 of the United States Bankruptcy Code.The Company has determined not to pursue an appeal of the decision.As a result, Nasdaq notified the Company on October 15, 2014, that Nasdaq will suspend trading in the Company’s common stock effective October 16, 2014 (the “Suspension”), and will make an application to the Securities and Exchange Commission to delist the Company’s common stock in the near future. The Company’s common stock will be eligible to trade over the counter on the OTC Pink marketplace under the symbol “GTATQ” after the Suspension takes effect.A press release announcing the eligibility of the Company’s common stock for over the counter trading is attached as Exhibit 99.1 hereto and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release, dated October 16, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GT ADVANCED TECHNOLOGIES INC. Dated: October 16, 2014 /s/ Hoil Kim By: Hoil Kim Its: Vice President, Chief Administrative Officer, General Counsel and Secretary
